Citation Nr: 0520406	
Decision Date: 07/28/05    Archive Date: 08/08/05

DOCKET NO.  03-36 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial rating higher than 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from November 1967 to 
November 1969.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  The RO granted service connection for PTSD and 
assigned an initial evaluation of 50 percent.  The veteran 
appealed for a higher initial rating.  Fenderson v. West, 12 
Vet. App. 119 (1999).

The RO more recently, in a June 2004 decision, assigned a 
temporary 100 percent rating for the PTSD under the 
provisions of 38 C.F.R. § 4.29 ("paragraph 29") since the 
veteran was hospitalized for more than 21 days for treatment 
of this condition.  The prior 50 percent rating resumed upon 
termination of this temporary higher rating.

Also, in a March 2005 statement of the case (SOC), the RO 
determined the veteran was not entitled to a total disability 
rating based on individual unemployability (TDIU).  He has 
not since submitted a substantive appeal (e.g., a VA Form 9) 
to perfect an appeal to the Board concerning this additional 
issue.  See 38 C.F.R. § 20.200.  And when questioned about 
this during a May 2005 videoconference hearing, he and his 
representative indicated they are not pursuing an appeal of 
this claim, just yet, preferring instead to wait until a 
decision is made concerning the claim for a higher initial 
rating for the PTSD.

And as for this PTSD claim, for the reasons discussed below, 
it is being REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC, for further development and 
consideration.  VA will notify the veteran if further action 
is required on his part concerning this claim.




REMAND

The veteran was last afforded a VA psychiatric examination, 
adequate for rating purposes, in September 2004.  At the 
time, his PTSD was found to cause no more than moderate 
impairment of his occupational and social functioning.

During his May 2005 videoconference hearing, however, the 
veteran indicated he would be submitting additional medical 
evidence (within 60 days after the hearing) to show his PTSD 
is more severe than indicated in the report of the VA 
examination mentioned.  He said he had an appointment 
scheduled for June 2005, and that he would have his doctor 
submit a statement on his behalf following the appointment.

As promised, the veteran submitted additional medical 
evidence in June 2005.  Some of the records are from the 
local VA Medical Center (VAMC) in Columbia, from a June 2005 
clinical consultation there, and he also submitted a June 
2005 statement from Thomas F. Bradberry, M.D., Ph.D., of 
Newberry Internal Medicine, LLC.  This physician indicates 
the veteran has significant manifestations of PTSD, including 
continuous depression, unprovoked irritability with periods 
of violence, suicidal ideation, and near continuous panic 
attacks.  He is also described as having difficulty adapting 
to stressful situations, as being unable to maintain 
effective relationships, as neglecting his personal hygiene, 
and as a consequence of all of this totally and permanently 
disabled.  The records submitted from the local VAMC 
in Columbia contain very similar findings - especially 
insofar as the veteran being totally and permanently disabled 
and, therefore, unemployable.

So there is clear disagreement in just how severe the 
veteran's PTSD is, requiring another psychiatric examination 
to resolve this conflicting evidence.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).



Accordingly, this case is REMANDED to the RO for the 
following development and consideration:  

1.  Schedule the veteran for another VA 
psychiatric examination to determine the 
current severity of his PTSD.  And to 
facilitate making this determination, 
give the designated examiner access to 
the claims file, including a copy of this 
REMAND, for the veteran's pertinent 
medical history.  The examiner should 
assign a Global Assessment of Functioning 
(GAF) score and explain what the score 
means.  He or she also should attempt to 
reconcile the disagreement between 
the clinical findings noted in the report 
of the prior September 2004 VA 
examination in comparison to those more 
recently noted in the report of the VA 
outpatient clinical consultation in June 
2005 and in the June 2005 statement from 
Thomas F. Bradberry, M.D., Ph.D.

2.  Review the report of the VA 
psychiatric examination to ensure it 
provides the information requested.  If 
not, take corrective action.  38 C.F.R. 
§ 4.2; Stegall v. West, 11 Vet. App. 268 
(1998).

3.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
send him and his representative a 
supplemental statement of the case (SSOC) 
and give them time to respond before 
returning the case to the Board for 
further appellate consideration.



The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

